Determination of Family Court, New York County, entered September 23, 1974, finding appellant to have committed an act which if committed by an adult would constitute manslaughter, and order of disposition of the same court, entered January 15, 1975, both unanimously reversed, on the law, and the petition dismissed, without costs or disbursements. The sole evidence at the hearing as to the slaying by appellant of his mother’s paramour came from the mother and appellant, and was completely consistent with their statements on the day of the occurrence. It raised a defense of justifiable homicide in protection of both appellant and mother from assault by the decedent, which was not countered by other evidence. In these circumstances, the trial court erroneously excluded evidence of appellant’s knowledge of the decedent’s violent and vicious disposition. But, even without this important evidence, this basic finding cannot stand, nor can the disposition bottomed upon it. Commendably, the Corporation Counsel does not adopt a position contrary hereto. Concur— Stevens, P. J., Markewich, Kupferman, Silverman and Lane, JJ.